Per Curiam.
Assuming without conceding that the district council had jurisdiction to try the plaintiffs on a charge of slandering *553officers of the brotherhood, it did not have the right to try them for violations of sections 270 and 271 of the constitution of the brotherhood, the first of which concerns itself with creating dissension among the members and working against the interest and harmony of the brotherhood, and the second of which relates to violations of their obligations. The findings and the punishment meted out to the plaintiffs were general in character. The action taken by the district council may not stand under such circumstances. (Polin v. Kaplan, 257 N. Y. 277.)
The plaintiffs having been improperly tried were not compelled to exhaust their remedies within the organization, but were entitled to apply to the court for relief. (Rodier v. Huddell, 232 App. Div. 531.)
It follows, therefore, that the order appealed from should be reversed, with twenty dollars costs and disbursements, and the motion granted, with ten dollars costs.
Present — Finch, P. J., Martin, O’Malley, Townley and Glennon, JJ.; Finch, P. J., dissents and votes for affirmance.